IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,409-01


                             EX PARTE RANDY SCOTT, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2010-429,312-A IN THE 364TH DISTRICT COURT
                            FROM LUBBOCK COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to deliver cocaine and was sentenced to fifty years’ imprisonment. The Seventh Court of

Appeals affirmed the conviction. Scott v. State. No. 07-12-00176-CR (Tex. App.—Amarillo Oct.

17, 2012).

        Applicant contends that he was denied his right, through no fault of his own, to pursue a pro

se petition for discretionary review in this Court after his conviction was affirmed by the Seventh

Court of Appeals. The trial court recommends that relief be granted, and the habeas record supports
                                                                                                    -2-

the recommendation. See Ex parte Wilson, 956 S.W.2d 25(Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).

       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Seventh Court of Appeals in Cause No. 07-12-00176-CR that affirmed his

conviction in Cause No. 2010-429312 from the 364th District Court of Lubbock County. Applicant

shall file his petition for discretionary review with this Court within 30 days of the date on which

this Court’s mandate issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 11, 2014
Do not publish